OPINION OF THE COURT
FISHER, Circuit Judge.
Tyrone Bentley claims, for the first time on this appeal, that he should not have received a two-level upward adjustment in his offense level pursuant to U.S.S.G. § 3C1.2. The standard of review is plain error. Fed.R.Crim.P. 52(b); United States v. Torres, 209 F.3d 308, 313 (3d Cir.2000).
The government concedes that the sentencing enhancement pursuant to U.S.S.G. § 3C1.2 should not have been applied in this case, as the defendant was fleeing from armored car employees, not law enforcement officials.
The government agrees that the erroneous application of § 3C1.2 warrants a remand to permit resentencing. We will therefore vacate the judgment of sentence in this case and remand the matter for resentencing.